



Exhibit 10(ddd)


ARCONIC INC.
TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS
NON-EXECUTIVE CHAIRMAN DIRECTOR AWARD
Effective October 23, 2017


These terms and conditions, including Appendices A and B attached hereto
(jointly, the "Award Terms"), are authorized by the Board of Directors (the
"Board"). They are deemed to be incorporated into and form a part of the Award
of Restricted Share Units issued to the Non-Executive Chairman of the Board
("Chairman") upon his appointment to such role on October 23, 2017. The
Restricted Share Units are granted under the 2013 Arconic Stock Incentive Plan,
as amended and restated and as may be further amended from time to time (the
"Plan").
Terms that are defined in the Plan have the same meanings in the Award Terms.
General Terms and Conditions
1.
Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms. If the Plan and the Award Terms are inconsistent,
the provisions of the Plan will govern. Interpretations of the Plan and the
Award Terms by the Board are binding on the Participant and the Company. A
Restricted Share Unit is an undertaking by the Company to issue the number of
Shares indicated in the Participant's account at Merrill Lynch's OnLine® website
www.benefits.ml.com, subject to the fulfillment of certain conditions, except to
the extent otherwise provided in the Plan or herein. A Participant has no voting
rights or rights to receive dividends on Restricted Share Units, but the Board
of Directors may authorize that dividend equivalents be accrued on Restricted
Share Units upon vesting in accordance with paragraphs 2 and 4 below. Any
dividend equivalents on Restricted Share Units will be paid in the same manner
and at the same time as the Restricted Share Units to which they relate, as set
forth in paragraph 5 below.

Vesting and Payment
2.
The Restricted Share Units vest on the first anniversary date of the grant date.

3.
Except as provided in paragraph 4, if the Participant's service as Chairman
ceases before the Restricted Share Units vest, the Award is forfeited and is
automatically canceled.

4.
The following are exceptions to the vesting rules:

•
Death: if the Participant dies while serving as Chairman, the Award of
Restricted Share Units is not forfeited but becomes fully vested as of the date
of the Participant's death.

•
Change in Control: to the extent that (i) a Replacement Award is not provided to
the Participant following a Change in Control; or (ii) the Participant’s service
is not continued by the successor or survivor corporation in connection with or
following such Change in Control, the Restricted Share Units will become fully
vested immediately prior to the consummation of the Change in Control subject to
the Participant’s continued service as Chairman through the date of such Change
in Control.



5.
Payment. The Participant will receive one Share upon payment of each vested
Restricted Share Unit. Payment of vested Restricted Share Units is governed by
Article V of the Arconic Inc. Amended and Restated Deferred Fee Plan for
Directors (the "Deferred Fee Plan"). Except as otherwise set forth in the
Deferred Fee Plan, payment of vested Restricted Share Units will occur in a
single lump sum upon the earlier of the Participant's "separation from service"
(as defined in Section 409A of the Code and the Treasury Regulations thereunder)
and the Participant's death, within the payment period specified in the Deferred
Fee Plan.

Taxes


1



--------------------------------------------------------------------------------





6.
The Participant acknowledges that the Participant will consult with his or her
personal tax advisor regarding any income tax, social security contributions or
other tax-related items ("Taxes") that arise in connection with the Restricted
Share Units. The Participant is relying solely on such advisor and is not
relying in any part on any statement or representation of the Company or any of
its agents. The Company shall not be responsible for withholding any applicable
Taxes, unless required by applicable law. The Company may take such action as it
deems appropriate to ensure that all Taxes, which are the Participant’s sole and
absolute responsibility, are withheld or collected from the Participant, if and
to the extent required by applicable law. In this regard, the Company will have
the power and the right to require the Participant to remit to the Company the
amount necessary to satisfy federal, state and local taxes, U.S. or non-U.S.,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Restricted Share Units. Notwithstanding the
foregoing, unless otherwise determined by the Board, any obligation to withhold
Taxes will be met by the Company by withholding from the Shares to be issued
upon payment of the Restricted Share Unit that number of Shares with a fair
market value on the payment date equal to the Taxes required to be withheld at
the minimum required rates or, to the extent permitted under applicable
accounting principles, at up to the maximum individual tax rate for the
applicable tax jurisdiction.

 Beneficiaries
7.
If permitted by the Company, the Participant will be entitled to designate one
or more beneficiaries to receive all Restricted Share Units that have not yet
vested or that have vested but have not been paid at the time of death of the
Participant. All beneficiary designations will be on beneficiary designation
forms approved for the Plan. Copies of the form are available from the
Communications Center on Merrill Lynch's OnLine® website www.benefits.ml.com



8.
Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch's
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch's OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.

9.
A Participant will be entitled to designate any number of beneficiaries on the
form, and the beneficiaries may be natural or corporate persons.

10.
The failure of any Participant to obtain any recommended signature on the form
will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.

11.
Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units. Unless otherwise indicated, all such
beneficiaries will have an equal, undivided interest in all such Restricted
Share Units.

12.
Should a beneficiary die after the Participant but before the Restricted Share
Unit is paid, such beneficiary's rights and interest in the Award will be
transferable by the beneficiary's last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as "children," "grandchildren" etc.) will be deemed to
refer to the members of the class living at the time of the Participant's death,
and all members of the class will be deemed to take "per capita."

13.
If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not yet
vested or been paid at the time of death of the Participant will be paid to the
Participant's legal heirs pursuant to the Participant's last will and testament
or by the laws of descent and distribution.



  


2



--------------------------------------------------------------------------------





Adjustments
14.
In the event of an Equity Restructuring, the Board will equitably adjust the
Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Board will determine whether an adjustment is equitable.

Miscellaneous Provisions
15.
Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to the
contrary in the Award Terms, no Shares issuable upon vesting and payment of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.

16.
Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Unit shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.

17.
Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company's principal corporate offices or to the Participant
at the address maintained for the Participant in the Company's records or, in
either case, as subsequently modified by written notice to the other party.

18.
Severability and Judicial Modification. If any provision of the Award Terms is
held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

19.
Successors. The Award Terms shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Participant
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.

20.
Appendices. Notwithstanding any provisions in the Award Terms, for Participants
residing and/or providing services outside the United States, the Restricted
Share Unit shall be subject to the additional terms and conditions set forth in
Appendix A to the Award Terms and to any special terms and conditions for the
Participant's country set forth in Appendix B to the Award Terms. Moreover, if
the Participant relocates outside the United States or relocates between the
countries included in Appendix B, subject to compliance with Section 409A of the
Code, the additional terms and conditions set forth in Appendix A and the
special terms and conditions for such country set forth in Appendix B will apply
to the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendices constitute part of the Award Terms.

21.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant's participation in the Plan, on the Restricted
Share Unit and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

22.
Compliance with Code Section 409A. It is intended that the Restricted Share Unit
granted pursuant to the Award Terms be compliant with Section 409A of the Code
and the Award Terms shall be interpreted, construed and operated to reflect this
intent. Notwithstanding the foregoing, the Award Terms and the Plan may be
amended at any time, without the consent of any party, to the extent necessary
or desirable to satisfy any of the requirements under Section 409A of the Code,
but the Company shall not be under any obligation to make any such amendment.
Further, the Company and its Subsidiaries do not make any representation to the
Participant that the Restricted Share Unit granted pursuant to the Award Terms
satisfies the requirements of Section 409A of the Code, and the Company and its
Subsidiaries will have



3



--------------------------------------------------------------------------------





no liability or other obligation to indemnify or hold harmless the Participant
or any other party for any tax, additional tax, interest or penalties that the
Participant or any other party may incur in the event that any provision of the
Award Terms or any amendment or modification thereof or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A of the Code.
23.
Waiver. A waiver by the Company of breach of any provision of the Award Terms
shall not operate or be construed as a waiver of any other provision of the
Award Terms, or of any subsequent breach by the Participant or any other
Participant.

24.
No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.

25.
Governing Law and Venue. As stated in the Plan, the Restricted Share Unit and
the provisions of the Award Terms and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of New York, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share Unit
will be exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).

26.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

27.
Entire Agreement. The Award Terms and the Plan embody the entire understanding
and agreement of the parties with respect to the subject matter hereof, and no
promise, condition, representation or warranty, express or implied, not stated
or incorporated by reference herein, shall bind either party hereto.

Acceptance of Award
28.
In accordance with Section 15(c) of the Plan (as in effect at the grant date),
the Participant may reject the Restricted Share Unit by notifying the Company
within 30 days of the grant date that he or she does not accept the Restricted
Share Unit. The Participant's acceptance of the Restricted Share Unit
constitutes the Participant's acceptance of and agreement with the Award Terms.
Notwithstanding the foregoing, if required by the Company, the Participant will
provide a signed copy of the Award Terms in such manner and within such
timeframe as may be requested by the Company. The Company has no obligation to
issue Shares to the Participant if the Participant does not accept the
Restricted Share Unit.





4



--------------------------------------------------------------------------------






APPENDIX A
TO THE ARCONIC INC.
2013 Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants


This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Restricted Share Units if the Participant resides
and/or provides services outside of the United States. Capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and the Terms and Conditions for Restricted Share Units (the "Terms and
Conditions").
A.
Termination. This provision supplements paragraph 3 of the Terms and Conditions.

The Company will determine when the Participant is no longer providing services
for purposes of the Restricted Share Units (including whether the Participant
may still be considered to be providing services while on a leave of absence).
B.
Responsibility for Taxes. This provision supplements paragraph 6 of the Terms
and Conditions.

The Participant acknowledges that, regardless of any action taken by the Company
or any Subsidiary, the ultimate liability for all Taxes is and remains the
Participant's responsibility and may exceed any amount actually withheld by the
Company or any Subsidiary. The Participant further acknowledges that the Company
(a) makes no representations or undertakings regarding the treatment of any
Taxes in connection with any aspect of these Restricted Shares Units, including,
but not limited to, the grant, vesting or payment of Restricted Shares Units,
the subsequent sale of Shares acquired pursuant to the Restricted Share Unit and
the receipt of any dividends or dividend equivalents; and (b) does not commit to
and is under no obligation to structure the terms of the Restricted Share Units
or any aspect of the Restricted Share Units to reduce or eliminate the
Participant's liability for Taxes or achieve any particular tax result. The
Participant shall not make any claim against the Company or any Subsidiary, or
their respective board, officers or employees, related to Taxes arising from
this Award. Furthermore, if the Participant has become subject to Taxes in more
than one jurisdiction, the Participant acknowledges that the Company or a
Subsidiary may be required to withhold or account for Taxes in more than one
jurisdiction.
The Participant shall pay to the Company or any Subsidiary any amount of Taxes
that the Company or any Subsidiary may be required to withhold or account for as
a result of the Participant's participation in the Plan that cannot be satisfied
by the means described in paragraph 6 of the Terms and Conditions. The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Taxes.
C.
Nature of Award. In accepting the Restricted Share Units, the Participant
acknowledges, understands and agrees that:

a.
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended, or terminated by the Company at any
time, to the extent permitted by the Plan;

b.
this Award of Restricted Share Units and the Participant's participation in the
Plan shall not create a right to, or be interpreted as forming an employment
contract with the Company;

c.
the Participant's participation in the Plan is voluntary;

d.
the future value of the Shares subject to the Restricted Share Unit is unknown
and cannot be predicted with certainty;

e.
no claim or entitlement to compensation or damages shall arise from forfeiture
of any portion of this Award of Restricted Share Units resulting from
termination of the Participant's service as a Director (for any reason
whatsoever and regardless of whether later found to be invalid or in breach of
the laws of any applicable jurisdiction), and, in consideration of this Award of
Restricted Share Units, the Participant irrevocably agrees never to institute
any claim against the Company and any Subsidiary, waives his or her ability, if
any, to bring any such claim, and releases the Company and all Subsidiaries from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims;

f.
unless otherwise provided in the Plan or by the Company in its discretion, this
Award of Restricted Share Units and the benefits under the Plan evidenced by
these Award Terms do not create any entitlement to have this Award of Restricted



A-1

--------------------------------------------------------------------------------





Share Units or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the Shares; and
g.
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Participant's local currency and the United States
Dollar that may affect the value of the Restricted Share Units or of any amounts
due to the Participant pursuant to the Restricted Share Units or the subsequent
sale of any Shares acquired under the Plan.



D.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant's personal data as described in these Award Terms and any other
grant materials for the exclusive purpose of implementing, administering and
managing the Participant's participation in the Plan and this Award.

The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant's name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number,
nationality, any shares of stock held in the Company, details of all Restricted
Share Units or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant's favor ("Data"),
for the exclusive purpose of implementing, administering and managing the Plan
and this Award.
The Participant understands that Data will be transferred to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, a Delaware corporation with its principal
place of business in New York, New York ("Merrill Lynch"), and to and Hewitt
Associates, a Delaware corporation with its principal place of business in
Lincolnshire, Illinois ("Hewitt"), which are assisting the Company with the
implementation, administration and management of the Plan and this Award. The
Participant understands that the recipients of Data are located in the United
States, and that the recipients' country may have different data privacy laws
and protections than the Participant's country. The Participant understands that
the Participant may request a list with the names and addresses of any other
potential recipients of Data by contacting the Company. The Participant
authorizes the Company, Merrill Lynch, Hewitt and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan and this Award to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant's participation in the
Plan and this Award. The Participant understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant's
participation in the Plan and this Award. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant's consent, the Participant's service as a Director will not be
affected; the only consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant this Award of Restricted
Share Units or other Awards to the Participant or administer or maintain such
Awards. Therefore, the Participant understands that refusing or withdrawing the
Participant's consent may affect the Participant's ability to participate in the
Plan. For more information on the consequences of the Participant's refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Company.
E.
Language. If the Participant has received these Award Terms, or any other
document related to this Award of Restricted Share Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

F.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as the Participant is considered to have "inside information" regarding
the Company (as defined by applicable laws in his or her country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.



A-2

--------------------------------------------------------------------------------





G.
Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant's participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant's compliance.





A-3

--------------------------------------------------------------------------------






APPENDIX B
TO THE ARCONIC INC.
2013 Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants


Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Restricted Share Units (the
"Terms and Conditions").
Terms and Conditions
This Appendix B includes special terms and conditions that govern the Restricted
Share Units if the Participant resides and/or provides services in one of the
countries listed below.
If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or providing services, or if
the Participant transfers to another country after the grant of Restricted Share
Units or is considered a resident of another country for local law purposes, the
Board shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant receives Shares or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant's particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant's country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently provides services and/or resides, or
if the Participant transfers to another country after the grant of the
Restricted Share Unit, or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to the
Participant in the same manner.
INDIA
Notifications
Exchange Control Information.
Any proceeds the Participant may receive from the sale of Shares or dividends
paid with respect to such Shares must be repatriated to India according to
Indian exchange control requirements. In the case of proceeds from the sale of
Shares, such repatriation must occur within 90 days of receipt and in the case
of dividends, such repatriation must occur within 180 days of receipt. The
Participant should obtain a foreign inward remittance certificate (“FIRC”) from
the bank where he or she deposits the proceeds in India as evidence of his or
her compliance with the above repatriation requirements and the Participant
agrees to submit a copy of the FIRC to the Reserve Bank of India, if requested.
Foreign Asset/Account Reporting Information.
If the Participant is an Indian resident he or she is required to declare the
following items in his or her annual tax return: (i) any foreign assets held
(including Shares acquired under the Plan), and (ii) any foreign bank accounts
for which the Participant has signing authority. It is the Participant's
responsibility to comply with applicable laws in India and the Participant
should consult with his or her personal tax advisor to ensure that the
Participant is properly reporting his or her foreign assets and bank accounts.


B-1

--------------------------------------------------------------------------------





UNITED KINGDOM
There are no country-specific provisions.




B-2